494 P.2d 79 (1972)
The PEOPLE of the State of Colorado, Plaintiff-Appellant,
v.
Arnold E. CHACON et al., Defendants-Appellees.
No. 25406.
Supreme Court of Colorado, En Banc.
February 28, 1972.
Carl Parlapiano, Dist. Atty., Donald W. Hull, Deputy Dist. Atty., Pueblo, for plaintiff-appellant.
Rollie R. Rogers, Colorado State Public Defender, J. D. MacFarlane, Chief Deputy State Public Defender, Darol C. Biddle, Deputy State Public Defender, Pueblo, for defendants-appellees.
PER CURIAM.
This interlocutory appeal was brought pursuant to C.A.R. 4.1 by the district attorney of Pueblo County. He seeks to reverse an order of the district court which granted the defendants' motions to suppress statements and tangible evidence obtained as the result of their arrest for investigation of rape. The district court granted the defendants' motions to suppress on the ground that the prosecution failed to sustain its burden of proof by showing that the warrantless arrests were supported by probable cause. We affirm.
In People v. Feltch, Colo., 483 P.2d 1335 (1971), we stated that "[t]he burden of proving the existence of probable cause for an arrest without a warrant is on the prosecution." Accord, People v. Valdez, Colo., 480 P.2d 574 (1971). Although the record in this case suggests that the defendants were arrested on the basis of a complaint made by the alleged victim, no evidence of such a complaint or of its contents or the basis for the complaint was presented to the court. The prosecution's failure to present evidence to support a determination that the arrest of the defendants was supported by probable cause left the court with no alternative but to hold that the arrests were unlawful and their *80 fruits inadmissible. People v. Moreno, Colo., 491 P.2d 575 (1971); Wong Sun v. United States, 371 U.S. 471, 83 S.Ct. 407, 9 L.Ed.2d 441 (1963).
Ruling affirmed.
LEE, J., not participating.